Citation Nr: 1130636	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar laminectomy with spondylosis.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right olecranon fracture.

3.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

4.  Entitlement to an initial compensable rating for a scar secondary to service-connected lumbar laminectomy.

5.  Entitlement to a total rating based upon individual unemployability (TDIU).

6.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, and if so whether the claim should be granted.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so whether the claim should be granted.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability, and if so whether the claim should be granted.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Robert Eastman, Esquire


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1955 to August 1963 during which he earned a Senior Parachute Badge.  He also had various periods of service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for an increased rating for a right olecranon fracture, lumbar laminectomy and bilateral hearing loss as well as his claim for TDIU.  His claim for service connection for a painful scar secondary to a lumbar laminectomy was granted and an initial noncompensable rating was assigned.  In addition, his request to reopen his claim for service connection for a bilateral knee disability was denied.

The Veteran also appeals from an October 2008 rating decision which denied his claims for service connection for a left shoulder disability and a cervical spine disability as well as his request to reopen his claim for service connection for a right shoulder disability.

A June 2009 rating decision granted service connection for left lower extremity radiculopathy and assigned an initial rating of 10 percent, effective April 28, 1999.

The Veteran testified before a Decision Review Officer (DRO) at a September 2009 hearing.  A hearing transcript has been associated with the claims file. 

A November 2010 DRO decision increased the rating for bilateral hearing loss to 20 percent.

The Veteran also testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file. 

In a March 2010 letter, the Veteran indicates that he wished to apply for service connection for the disabilities identified by his private physician, J. P.  It is unclear what letter the Veteran is referring to or what specific disabilities he was seeking service connection for.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification.

The Veteran raised a claim for service connection for a thoracic spine disability in a September 2007 letter and raised a claim for a clothing allowance during his February 2011 hearing.  These matters have not been adjudicated by the AOJ and the Board therefore does not have jurisdiction over them.  These matters are referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU, entitlement to an increased rating for bilateral hearing loss and a lumbar spine disability and entitlement to service connection for a bilateral shoulder disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The residuals of the Veteran's right olecranon fracture manifested by flexion to 120 degrees and extension to 20 degrees, both with pain at the end of range of motion, and subjective complaints of pain; the record was negative for forearm flexion that was limited to 90 degrees, forearm extension that was limited to 75 degrees, elbow ankylosis, impairment of the flail joint, nonunion of the ulna, nonunion of the radius, bone fusion of the hand, the hand fixed near the middle of the arc, X-ray evidence of arthritis in two or more joints or additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

3.  The Veteran's lumbar scar was superficial and painful throughout the course of this appeal; the record was negative for a head, face or neck scar.

4.  The Veteran's claim for service connection for a bilateral knee disability was last denied in an unappealed June 1994 rating decision as the record did not establish that there were permanent residuals of an in-service left knee injury and that there was a nexus between a current right knee disability and service.

5.  Evidence submitted since the June 1994 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

6.  The Veteran's claim for service connection for a right shoulder disability was last denied in an unappealed September 1992 rating decision as the record did not establish that there was a nexus between a current right shoulder disability and service.

7.  Evidence submitted since the September 1992 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

8.  The evidence of record does not establish that the Veteran's cervical spine disability was chronic in service, that it had been continuous since separation from service, that arthritis manifested to a compensable degree within one year of separation from service or that it was etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right olecranon fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5205-5213 (2010).

2.  The criteria for an initial 10 percent rating for a scar secondary to service-connected lumbar laminectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, DCs 7802-7805 (2007, 2010).

3.  The June 1994 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

4.  Evidence received since the June 1994 rating decision denying service connection for a bilateral knee disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The September 1992 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

6.  Evidence received since the September 1992 rating decision denying service connection for a right shoulder disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The claim for an increased rating for a lumbar spine scar arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased rating for a lumbar scar.

The VCAA is also not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's requests to reopen his claims for service connection for a bilateral knee disability and a right shoulder disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.

An August 2008 VCAA letter informed the Veteran of what evidence was required to substantiate his claim for service connection for a cervical spine condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter informed him that he should submit any information relevant to his claims.  The August 2008 letter was provided after the initial adjudication of the claim.

The Court has held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini, supra.  The timing deficiency with regard to the August 2008 letter was cured by readjudication of the claim in a November 2009 statement of the case (SOC), after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided with VCAA notice of what evidence is required to substantiate his increased rating claim in a May 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  Finally, this letter notified the Veteran that he may submit any evidence that his service connected disability increased in severity.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in a August 2008 SOC.  See Mayfield, supra.

A May 2008 VCAA letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples. This letter stated that such evidence should describe the nature, severity and duration of his symptoms or the impact of the condition on his employment and daily life.  It also notified the Veteran that he may submit statements from his employers.  The May 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in an August 2008 SOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  He has been afforded multiple VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the ratings assigned for his olecranon and scar disabilities, he has not indicated that his symptoms have worsened since his last VA examinations.  

The Veteran has not completed an authorization form to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

A VA examination has not been provided with regard to his claim for service connection for a cervical spine disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's assertion linking his current cervical spine disability to service or to his service-connected lumbar spine disability.  His assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has reported, and the record shows, that he was diagnosed with a cervical spine disability long after he was diagnosed with a lumbar spine disability.  He has not alleged a continuity of symptomology and the clinical evidence does not demonstrate such a continuity.  There is no other evidence of continuity of symptomatology or of a link between the claimed disability and his service-connected lumbar spine disability.  The evidence does not show that his current cervical spine disability may be related to service or to his service connected lumbar spine disability.   A VA examination is therefore not required.
	
The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the February 2011 hearing, the undersigned identified the issues on appeal.  The Veteran's representative inquired as to the symptoms of his lumbar scar and the circumstances surrounding his claimed in-service cervical spine injury.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Olecranon Claim

The Veteran contends that he is entitled to a higher rating due to the severity of his right elbow disability.

This disability is currently rated under the diagnostic code for limitation of forearm flexion.  For the major extremity, flexion that was limited to 100 degrees warrants a 10 percent rating, flexion limited to 90 degrees warrants a 20 percent rating and flexion limited to 70 degrees warrants a 30 percent rating.  Flexion that was limited to 55 degrees warrants a 40 percent rating and flexion that was limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5206.

This disability also implicates other potentially relevant diagnostic codes.  Forearm extension that was limited to 45 degrees or 60 degrees warrants a 10 percent rating for the major extremity.  Extension that was limited to 75 degrees warrants a 20 percent rating, extension that was limited to 90 degrees warrants a 30 percent rating and extension that was limited to 100 degrees warrants a 40 percent rating.  Extension that was limited to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5207.

A 20 percent rating is warranted where forearm flexion was limited to 100 degrees and extension was limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  Impairment of the flail joint in the major extremity warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5209.  Nonunion of the radius and ulna with a flail false joint warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5210.

Malunion of the ulna or impairment of the radius with bad alignment warrants a 10 percent rating in the major extremity.  Nonunion in the lower half warrants a 20 percent rating and nonunion without loss of bone substance or deformity warrants a 30 percent rating.  Nonunion in the upper half with false movement and with loss of bone substance and marked deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5211, 5212.

Elbow ankylosis in the major extremity that was favorable at an angle between 90 degrees and 70 degrees warrants a 40 percent rating.  Intermediate ankylosis at an angle of more than 90 degrees or between 70 degrees and 50 degrees warrants a 50 percent rating and unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5205.

Limitation of supination in the major extremity to 30 degrees for less warrants a 10 percent rating.  Limitation of pronation in the major extremity to motion lost beyond the last quarter of arc and the hand does not approach full pronation warrants a 20 percent rating while such limitation of pronation where motion is lost beyond the middle of the arc warrants a 30 percent rating.  Loss of supination or pronation (bone fusion) in which the hand is fixed near the middle of the arc or moderate pronation warrants a 20 percent rating n the major extremity.  Such loss supination or pronation warrants a 30 percent rating where the hand was fixed in full pronation or a 40 percent rating where the hand was fixed in supination or hyperpronation.   38 C.F.R. § 4.71a, DC 5213.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

An August 2007 VA orthopedic examination reflects the Veteran's reports of tenderness on impact or with prolonged resting of the elbow on a flat surface.  There was no pain with normal right elbow use and he reported that it had healed following his 1986 fracture satisfactorily with minimal residuals.  Physical examination reveals the elbow to be normal without redness, swelling or deformity and to be stable.  Flexion was from zero degrees through 135 degrees, supination was to 85 degrees and pronation was to 80 degrees without pain.  There were no functional impairments to daily activities or occupation, no "Deluca" criteria and no flares.  An addendum to this examination indicates that there was no pain on range of motion or flare-ups except as noted and there were no additional limitations of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  An accompanying X-ray reveals a heterotopic bone over the medial distal humeral epicondyle, likely a remote epicondylitis, and a large olecranon spur.  

A June 2008 VA orthopedic examination reflects the Veteran's reports of pain in his right elbow two to three times per week and that he used caution resting his elbow on hard surfaces.  Surgeries, the use of medication, specific activity restrictions or flares were denied.  Physical examination was negative for tenderness.  Extension was to zero degrees, flexion was to 140 degrees and pronation and supination were from zero degrees to 90 degrees.  There was no pain on range of motion testing and no diminution with repetitive testing.  Motor strength was "5/5."  An addendum to this examination report noted that there were no additional limitations caused by pain, fatigue, weakness or lack of endurance.  The examiner noted that he had reviewed the Veteran's claims file.

During his September 2009 DRO hearing, the Veteran testified that his right elbow pain as a "3" normally and did not go above a "5."  

A September 2009 VA orthopedic examination reflects the Veteran's reports of constant right elbow pain.  Swelling, the use of a sling, the use of a brace or flare-ups were denied.  He was right-handed.  Functional limitations included the inability to lift more than a grocery bag.  Physical examination reveals an enlarged olecranon process at the elbow and pain to palpation over that process.  There was no crepitus or edema to the soft tissue.  Brachial reflexes were 2+ and sensation was normal.  Strength was "5/5."  Extension was from zero degrees to 20 degrees with pain and flexion was from zero degrees to 145 degrees with pain beginning at 120 degrees.  Supination was to 60 degrees with pain at 60 degrees and pronation was to 80 degrees with pain at 80 degrees.  There was no "Deluca" in any range of motion.  Following this examination, an impression of a right elbow status-post fracture with residual pain and olecranon spur and decreased range of motion was made.

An addendum to the September 2009 VA examination noted that there was no pain on range of motion or flare-ups except as detailed in the examination report.  Joint motion was not additionally limited by pain, fatigue, weakness or a lack of endurance following repetitive use.

A rating in excess of 10 percent for the Veteran's right elbow disability would require forearm flexion to be limited to 90 degrees, forearm extension to be limited to 75 degrees, elbow ankylosis, impairment of the flail joint, nonunion of the radius and ulna, nonunion of the ulna or radius or loss of bone fusion or the loss of pronation beyond the last quarter of the arc.  Flexion was measured to be 140 degrees in the June 2008 VA examination and to be 145 degrees with pain at 120 degrees in September 2009 VA examination.  Extension was measured to be zero degrees in the August 2007 and June 2008 VA examinations and to be 20 degrees with pain in the September 2009 VA examination. The Court has held that painful motion can equate to limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  

However, limitation of flexion to 120 degrees or limitation of extension to 20 degrees as found on examination in the instant claim would not warrant a higher rating under the applicable diagnostic codes.   Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found in repeated examinations and there is no indication that the Veteran's subjective reports of pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A higher rating based upon limitation of forearm flexion or extension is therefore not warranted.  38 C.F.R. § 4.71a, DC 5206, 5207.  

Pronation was measured to be 90 degrees in the June 2008 VA examination and 80 degrees in the August 2007 VA examination, representing normal range of motion under VA regulations.  The clinical evidence did not establish, and the Veteran has not alleged, that his hand was fixed in pronation.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains significant elbow range of motion.  The clinical evidence has been negative, and the Veteran has not alleged suffering from, impairment of the flail joint, union of the radius or ulna, nonunion of the radius or nonunion of the radius.  A higher rating based upon elbow ankylosis, impairment of the flail joint, nonunion of the ulna, nonunion of the radius, impaired supination or impaired pronation is not warranted.  38 C.F.R. § 4.71a, DCs 5205, 5209--5213.

A higher rating on the basis of arthritis is not warranted as there has not been X-ray evidence of involvement of two or more joint groups.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Lumbar Scar

The Veteran contends that he is entitled to a compensable rating for his lumbar scar as it was painful.

Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent rating is assignable for area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, DC 7802 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (1), (2) (2007).

A 10 percent rating is assignable for scars that are superficial and unstable. 38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) (2007).

A 10 percent rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  

Other types of scars are to be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

The Board notes that the rating criteria for skin disorders (scars) were revised during the pendency of this appeal, as of October 23, 2008.  However, the October 2008 revisions are specifically not applicable to pending claims, such as the one here, unless the claimant indicates that she/he wants the revisions to be applicable to her/his claim.  As the Veteran has not so indicated, only the rating criteria effective August 30, 2002 have been considered.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

A November 2007 VA scars examination reflects the Veteran's reports of scar pain after wearing a safety belt over the lumbar area at work four or five years ago.  He has flare-ups of pain once a week that last for four days and this pain was rated "6/10."  Current scar pain was denied.  The last episode of pain occurred one week ago and lasted for five days.  He used Tylenol for his scar pain, which relieved this pain, and applied a bandage over the area to prevent future pressure from his belt.  Physical examination reveals a well-healed surgical scar in the center of the mid-lower back area measuring four cm by three mm.  There was no pain on examination, adherence to underlying tissue or ulceration.  The skin texture of the scar was normal without depression or elevation.  The scar was stable and superficial without edema, inflammation, keloid formation or discoloration.  Following this examination, an impression of a stable, well-healed, nontender laminectomy scar involving zero percent of the exposed skin and one percent of the entire body was made.

A June 2008 VA examination reveals a three and a half cm surgical scar.  This scar was well-healed.  The examiner noted a review of the Veteran's claims file.

An October 2008 VA examination also reveals a three and a half cm surgical scar.  This scar was well-healed, non-tender, flat, of normal color and mobile.  There was no functional impact, evidence of induration or evidence of skin breakdown.

An April 2009 VA examination reveals a three and a half cm by 0.1 cm scar on the thoracolumbar spine that was flat, nontender, fixed and normal in color.  This scar was mobile and without functional impact.  There was no evidence of induration or skin breakdown.

During his September 2009 DRO hearing, the Veteran testified that his lumbar scar was painful and felt as if it was burning when touched.  He could feel pressure on the scar when he leaned against a chair.

A September 2009 VA examination again reveals a well-healed surgical scar that was three and a half cm by 0.1 cm.  This scar was flat, fixed, normal in color, nontender and mobile.  There was no functional impact or evidence of induration or skin breakdown.

During his March 2011 hearing, the Veteran testified that his back scar was painful if he wore a pair of jeans with a tight belt or if he bumped the area.  His back brace caused some discomfort in the area.

The Veteran has consistently reported that his lumbar scar was painful during the course of the appeal.  The July 2007 VA examination found the scar to be superficial.  While the subsequent VA examinations did not indicate that this scar to was superficial, underlying soft tissue damage was not found.  Applying all reasonable doubt, a 10 percent rating is warranted for a superficial, painful scar.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2007).  This is the highest rating available for scars under the former criteria which are not located on the head, face or neck.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's olecranon disability and scar are manifested as detailed above.  These symptoms are contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  However, VA will not concede that a nonservice connected disease or injury was aggravated by a service connected disease or injury unless the baseline level of severity of the nonservice connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Petition to Reopen Bilateral Knee Claims

The Veteran's claim for service connection for a bilateral knee disability was denied in a June 1994 rating decision as the record did not establish that there were permanent residuals of an in-service left knee injury and that there was a nexus between a current right knee disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the June 1994 rating decision includes the Veteran's service treatment records, VA treatment notes, various private treatment records and various VA examinations.

A September 1955 service entrance examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying Report of Medical History (RMH).  Complaints of sore knees were noted in February 1956.  

In June 1960, the Veteran's knee was noted to be "unpredictable" and that a physical examination was negative for effusion, atrophy or crepitus.  Extension was full but flexion lacked 10 degrees.  There was a mild 1+ Drawer's sign on the left but it was negative on the right.  The medial and lateral ligaments were stable.  The provider noted that there was no diagnosis that could be seen on examination.   A July 1960 left knee X-ray was negative for the narrowing of the joint space or other bony abnormalities.  An impression of a healing knee strain was noted in July 1960.

Left knee popping and locking without pain and "giving" since an injury two and a half months ago was reported in August 1960.  An impression of left knee internal derangement was made in August 1960.  A physical profile was entered in August 1960 due to internal derangement of the left knee.  In May 1961, recurrent left knee effusion secondary to internal derangement was found.

A July 1963 service entrance examination was negative for any relevant abnormalities.  The Veteran reported that his left knee ached during cold or damp weather in an accompanying RMH, with the examiner specifying that the Veteran had injured his knee in July 1960 during an airborne exercise.

A February 1965 Reserves entrance examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying RMH.  An October 1989 examination was also negative for any relevant abnormalities and the Veteran again denied a "trick" or locked knee in an accompanying RMH.  The remaining Reserves treatment records were negative for complaints, treatments or diagnoses related to any knee disability.

A November 1991 VA treatment note indicates that there was some limitation in left knee range of motion secondary to an old injury.

During a July 1993 DRO hearing, the Veteran testified that he worked as an air crew member on a C-141 aircraft during his Reserves service.  He had flown more than 3400 hours.  During active duty service, he was an artillery surveyor and spent approximately one and a half years in the Special Forces.

The Veteran reported that he recently began having bilateral knee pain in a July 1993 statement.  He was unable to stand for long periods of time and had difficulty getting up after kneeling.

A March 1994 VA orthopedic examination reflects the Veteran's reports of having problems with his knees after making more than 75 jumps as a parachutist during active duty service.  The Veteran had knee swelling with marked effusion.  He had been treated for his knees for many years but gradually learned to live with the condition.  Current complaints included bilateral knee pain with occasional popping, more marked on the left than on the right.  He has had no treatment for his knees and has not paid attention to the condition due to other more severe problems.  Physical examination was negative for localized areas of tenderness in either knee.  Flexion was to 140 degrees bilaterally and he was able to squat without difficulty.  The examiner noted that there was a slight lateral instability on the left side but not on the right side.  An accompanying bilateral knee X-ray found mild degenerative changes bilaterally.  The examiner noted that that Veteran may have developed traumatic arthritis of the bilateral knees.

Evidence considered since the June 1994 rating decision includes VA treatment records dated through July 2008 and various private treatment records.  The Veteran also offered personal testimony at a March 2011 hearing.

An April 1994 VA bilateral knee X-ray reveals mild degenerative changes bilaterally.

A September 1995 VA right knee X-ray reveals calcification of the right quadrecep tendon along the anterior aspect of the right patella.

In a June 2007 statement, the Veteran reported injuring both of his knees in parachute landings performed during active duty service.

An August 2007 VA treatment note reflects the Veteran's reports of chronic left knee pain.  Physical examination found tenderness to palpation mainly over the medial aspect of the left knee as well as crepitus.  Range of motion was full and there was no erythema, warmth or signs of effusion.  A left knee X-ray reveals a moderate irregularity of the medial compartment, more of the tibia than the femoral condyle, and milder changes at the lateral and patellofemoral compartments.  An assessment of moderate left knee osteoarthritis was made.

An August 2007 opinion from H. N., the Veteran's private osteopath, noted that the Veteran has suffered from left knee pain which exhibited as degenerative osteoarthritis on X-ray.  In the provider's opinion, this disability was contributed to if not caused by his service-related injury to his knee and the repeated landings from parachute jumps.

Complaints of left knee pain were noted in a May 2008 VA treatment note.  The Veteran was issued a knee brace.

A May 2008 VA left knee X-ray reveals mild osteoarthritis.

In a May 2008 statement, the Veteran's current wife indicates that they were no longer able to do certain activities such as camping and boating due to his knee disabilities.

A June 2008 VA orthopedic examination reflects the Veteran's complaints of right knee pain three times per week and popping without swelling, locking, buckling or the use of an assistive device.  This right knee pain came on gradually and without a recalled injury.  Left knee symptoms include constant daily pain, locking, buckling and popping without grinding or the use of an assistive device.  He had injured his left knee on two occasions during service while performing parachute jumps.  Surgeries for either knee were denied.  Physical examination reveals crepitus without instability, tenderness or warmth.  Deep tendon reflexes were 2+ and motor strength was "5/5" with repetitive testing.  An accompanying right knee X-ray reveals mild osteoarthritic changes of the patella and proximal tibia.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral knee osteoarthritis was made.  The examiner opined that the Veteran's right knee disability was less likely than not related to his in-service parachute jumps that were 30 years prior to symptoms; however, he reported that these symptoms did begin during service and were therefore probably related to service.  As for the left knee, the examiner opined that this disability was not related to service as "it was less likely than not" that the two significant in-service knee injuries would develop into mild osteoarthritis 45 to 46 years later.

During a September 2009 DRO hearing, the Veteran testified that he joined a Special Forces Group in the Reserves in 1965.  He served in that unit for two years.  He completed parachute jumps during this time and injured both of his knees, with the more severe injury being to his left knee.  He has had constant low-level knee pain since that time and occasionally had very strong pain.  He did not have health insurance outside of what was provided by service and did not seek treatment for the disability from service or through private physicians.  Following service, he worked an office job and did not injure either knee.  

A September 2009 VA orthopedic examination reflects the Veteran's reports of the gradual onset of right knee pain that began in 1991.  Left knee pain began in 1960 with an additional injury in 1962 with a parachute jump.  Current symptoms included constant pain, swelling, popping, grinding and buckling, with the left greater than the right.  Knee buckling or the use of a cane or the use of crutches were denied.  He used a knee brace and Tylenol without help.  Flare-ups when doing yard work and which last several hours were reported.  Physical examination reveals no pain on range of motion or flare-ups.  The examiner noted that the Veteran was unable to have a magnetic resonance imaging (MRI) scan due to his pacemaker.  Following this examination, a diagnosis of bilateral knee osteoarthritis was made.  The examiner opined that it was less likely than not that this osteoarthritis was related to service.

During his March 2011 hearing, the Veteran testified that he first injured his left knee in 1960.  He wore a knee brace.  He injured his right knee during parachute jumps and he performed 77 jumps during the course of his career.  His knees were painful on a daily basis.

The June 1994 rating decision denied the Veteran's claim for service connection for a bilateral knee disability as the record did not establish that there were permanent residuals of an in-service left knee injury and that there was a nexus between a current right knee disability and service.  As such, competent evidence establishing that the Veteran suffered from a left knee disability and a nexus between a current right knee disability and service is required to reopen his claim.

An August 2007 VA treatment note contains a diagnosis of left knee osteoarthritis and subsequent X-rays confirm this diagnosis.  An August 2007 opinion from H. N., the Veteran's private osteopath, opined that the Veteran's knee disability was "contributed to if not caused by his service-related injury" to his knee and the repeated landings from parachute jumps.  As such, evidence establishing a necessary service connection element that was found to be lacking in the previous denial has been submitted and the claims are therefore reopened.  

Petition to Reopen Right Shoulder Claim

The Veteran's service connection claim for a right shoulder disability was denied in a September 1992 rating decision as the competent medical evidence did not establish a nexus between any current diagnosed disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the September 1992 rating decision includes the Veteran's service treatment records and various private treatment records.

A September 1955 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder in an accompanying RMH.  A July 1963 service discharge examination was also negative for any relevant abnormalities and the Veteran again denied a painful or "trick" shoulder in an accompanying RMH.  The remaining treatment records from this period of service were negative for complaints, treatments or diagnoses related to any right shoulder disability.

A February 1965 Reserves entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder in an accompanying RMH.  In September 1988, the Veteran's complained of right shoulder pain primarily when raising his arm above his head for the past six months.  There was no pain except with extreme shoulder movement up and back.  A history of trauma was denied.  Physical examination was negative for tenderness to palpation or palpable abnormalities.  Range of motion was full with straight arm raise.  An assessment of possible bursitis was made.

Complaints of right shoulder pain and stiffness were reported in September 1988.  Physical examination reveals some crepitus and there was a 30 percent reduction in range of motion.  An assessment of right shoulder bursitis was made.

An assessment of right shoulder pain was made in September 1988 following complaints of right shoulder pain for the past six to eight months.

An October 1989 examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder in an accompanying RMH.

A March 1992 private right shoulder MRI scan reveals a chronic rotator cuff stage III-B tear, joint effusion, a Hill-Sachs deformity and biceps tenosynovitis.

In July 1992, the Veteran underwent a right shoulder arthroscopy, open subacromial decompression and rotator cuff repair due to his diagnosed right shoulder rotator cuff tear with impingement syndrome.

Evidence received after the September 1992 rating decision includes VA treatment records dated through July 2008 and various VA examinations.  The Veteran offered personal testimony at a March 2011 hearing.

A May 1991 VA right shoulder X-ray was negative.

In a December 1991 VA treatment note, the Veteran reported problems with his right shoulder since a fall five years ago.  Some tenderness in the right shoulder along the anterior lateral aspect and pain on range of motion above 90 degrees were found on physical examination.  Otherwise, strength was normal and range of motion was normal.  A provisional diagnosis of a partial rotator cuff tear was made.

An October 1992 VA orthopedic examination reflects the Veteran's reports of slipping on ice while serving on active reserve duty in 1986, injuring his elbow.  He has experienced pain in the right shoulder since that incident and underwent surgery to repair a rotator cuff tear in July 1992.  Physical examination reveals a scar on the right shoulder.  Forward flexion was to 180 degrees in the upright position but abduction was to 175 degrees.  An impression of status-post repair of a rotator cuff tear with minimal residual complaints was made.

An assessment of right shoulder pain, status-post rotator cuff repair was made in a May 2003 VA treatment note.

In a May 2008 statement, the Veteran's current wife indicates that they were no longer able to do certain activities such as camping and boating due to his shoulder disability.

A June 2008 VA orthopedic examination reflects the Veteran's reports of right shoulder pain following an in-service softball injury.  He used Tylenol with relief.  Flares, the use of an assistive device and activity restrictions other than the inability to lift more than 40 pounds were denied.  Physical examination reveals a surgical scar.  Motor strength was "5/5."  An accompanying X-ray reveals chronic rotator cuff disease which was likely an old trauma to the distal acromion.  Following this examination and a review of the Veteran's claims file, a diagnosis of a repaired right shoulder rotator cuff tear was made.  The examiner opined that this disability was more likely than not secondary to the described in-service injury and less likely than not related to parachute jumps that occurred several decades prior to the shoulder injury.

During a September 2009 DRO hearing, the Veteran testified that he was attending a unit baseball game in 1988 when he threw a pop fly over the fence to the catcher.  This incident occurred during a weekend Reserves drill and he injured his right shoulder.  He has not reinjured his right shoulder since that time.

The September 1992 rating decision denied the Veteran's claim for service connection for a right shoulder disability as the competent medical evidence did not establish a nexus between any currently diagnosed disability and service.  A June 2008 VA orthopedic examiner opined that it was more likely than not that the Veteran's diagnosed right shoulder disability was secondary to the described in-service throwing injury.  As such, evidence establishing a necessary service connection element that was found to be lacking in the previous denial, namely the element of a nexus between the current disability and service.  Accordingly, the claim is reopened.

Cervical Spine Claim

The Veteran claims that he developed a cervical spine disability due to his in-service parachute jumps.

A September 1955 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  A July 1963 service discharge examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  The remaining service treatment records from this period of service were negative for any complaints, treatments or diagnoses related to a cervical spine disability.

A February 1965 Reserves entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  An October 1989 examination was negative for any relevant abnormalities.  The Veteran reported a recurrent back strain in an October 1989 RMH and the examiner specified that this was related to an October 1984 lumbar strain.  Cervical adenopathy was not found in May 1990.

VA orthopedic examinations conducted in October 1992, December 1993, January 1994, March 1994, January 2004 and May 2004 were negative for complaints, treatments or diagnoses related to any cervical spine disability.

Complaints of neck stiffness following a six foot fall from a ladder were noted in a November 1999 VA treatment note.

A June 2008 VA orthopedic examination reflects the Veteran's reports of cervical stiffness and decreased motion for the past two and half years.  He had pain on extreme range of motion and his neck cracked.  Radiation, numbness, weakness, the use of an assistive device, the use of medication or flare-ups were denied.  His daily activities were limited in that he was unable to tilt his head back to put in eye drops.  Physical examination reveals normal curvature without tenderness or spasms.   Motion testing found pain on the extreme of all ranges of motion.  An accompanying cervical X-ray reveals multilevel facet arthropathy, discogenic disease and larger anterior osteophytes with neural foraminal stenosis and facet disease, which was worse on the left.  An impression of cervical degenerative disc disease and osteoarthritis with neural foraminal stenosis was made.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was "less likely than yes" that this cervical spine disability, which had its onset two and a half years ago, was related to parachute jumps which occurred over four decades prior to the onset of symptoms.

During his September 2009 DRO hearing, the Veteran testified that he developed a cervical spine disability gradually over time.  He attributed this disability to his 77 active duty parachute jumps.

An October 2009 private nerve conduction study reveals upper extremity peripheral neuropathy.

Impressions of arthritic spine disease with a possible component of cervical spondylosis and stenosis were made in an October 2009 private treatment note.

A December 2009 private treatment note indicates that a recent cervical computed tomography (CT) scan showed moderate to severe degenerative disc disease.

In a January 2010 letter, the Veteran's private physician indicates that he has had long-standing neck pain with moderate to severe cervical spine multilevel degenerative disc disease and facet arthropathy.  The Veteran also experienced general chronic neck discomfort, intermittent increased spasms and discomfort in the upper extremities.

During his March 2011 hearing, the Veteran testified that he had completed 77 parachute jumps during his career and that he did not complain regarding his injuries due to fear of being removed from his flying status in the Reserves.

The Veteran has a current disability has he has been diagnosed with a variety of cervical spine disabilities, including osteoarthritis.  In order for the Veteran's current cervical spine disability to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or a service-connected disability or establish that the arthritis manifested to a compensable degree within one year of discharge from active duty service.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.    

No such evidence has been received.  The clinical evidence is negative for a cervical spine disability until 2008, more than 45 years discharge from active duty service.  He has not alleged, and the clinical evidence does not establish, a continuity of symptomatology.  The June 2008 VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to his in-service parachute jumps which occurred more than 40 years ago.  No other competent opinion regarding the etiology of the Veteran's cervical spine disability was submitted.  The Board notes that the Veteran has not alleged that he incurred a cervical spine disability during his various periods of Reserves service but rather claimed that it was the result of the multiple parachute jumps taken during his active duty service.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  There is no evidence that arthritis was manifested to a compensable degree within one year of the Veteran's service discharge.  In addition, the Veteran's active duty service did not occur during a period of war.

There is no other competent opinion linking the Veteran's cervical spine disability to his service or his service-connected lumbar spine disability.  The Veteran is not competent to opine that his cervical spine disability was the result of his service-connected lumbar spine disability, as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his cervical spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and his statements asserting a relationship between his cervical spine disability and his service, including his service-connected lumbar spine disability, are not probative as to this question.

As the preponderance of the evidence is against a link between the Veteran's cervical spine disability and a disease or injury in service or a service-connected disability, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for residuals of a right olecranon fracture is denied.

An initial 10 percent rating for a scar secondary to service-connected lumbar laminectomy is granted.

New and material evidence having been received; the claim for service connection for residuals of a bilateral knee disability is reopened.

New and material evidence having been received; the claim for service connection for a right shoulder disability is reopened.

Service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability, is denied.



REMAND

As detailed above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2010); McLendon, supra.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

The Veteran alleges to have injured his knees in parachute jumps performed during active duty service.  He urges alternatively that his current knee disability is caused by his service-connected back disability.  Service treatment records document complaints of a left knee injury in July 1960 and August 1960.  An August 2007 private osteopath linked the Veteran's current left knee disability to his in-service knee injuries while a September 2009 VA examiner opined that it was less likely than not that his bilateral knee disabilities were related to service.  Neither of these opinions contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The June 2008 VA examiner linked the Veteran's right knee disability to service, apparently based upon clinical evidence of right knee complaints.  However, the service treatment records document complaints related to the left knee.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  A VA orthopedic examination is therefore required to determine the etiology of the Veteran's bilateral knee disability.  .

In addition, the Veteran alleges to have suffered from a bilateral shoulder disability as a result of his active duty parachute jumps and a right shoulder injury he sustained while throwing a softball.  Complaints of a right shoulder injury were noted in September 1988 but the Veteran's duty status at that time is unclear.  He also has alleged that his shoulders were painful on a daily basis since service.  The June 2008 VA examiner related the Veteran's right shoulder disability to his claimed in-service softball injury, however, this opinion was provided with a rationale and the service treatment records were negative for such an injury.  See Nieves-Rodriguez v. Peake, supra.  A November 1999 VA treatment note documented the Veteran's complaints of a left shoulder pain falling a fall from a ladder.  A VA orthopedic examination is therefore required to determine the etiology of the Veteran's bilateral shoulder disability.

During the March 2011 hearing, the Veteran testified that his hearing had worsened since his last audiological examination in September 2009 in that he occasionally loses all hearing in his right ear.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In light of the Veteran's contentions, a new audiological examination is required.

The Veteran reported experiencing urge incontinence for urine and stool in an April 2009 VA examination.  The examiner did not indicate whether these symptoms were related to the Veteran's service connected lumbar spine disability.  In light of the possibility of bladder or bowel impairments associated with his lumbar spine disability, a new VA orthopedic examination is required.  

The Veteran is notified that these examinations are necessary to evaluate his claims. The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work. 38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The evidence of record does not contain such an opinion and such an opinion is required.

The Veteran reported serving in the Air Force Reserves beginning in September 1978.  As noted above, treatment records document complaints of a right shoulder injury in September 1988 but the Veteran's duty status at that time is unclear.  Any records relating to this reported Reserves service therefore need to be obtained and any periods of active duty for training (ACDUTRA) or inactivity duty for training (INACDUTRA) need to be verified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.  The record shows he served in the 916 Air Refueling Squadron (AREFG) in North Carolina.  In doing so, VA should contact the National Personnel Records Center (NPRC), Adjutant General of the State of North Carolina, and the Department of the Air Force.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Air Force Reserves service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Air Force Reserves and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file.

2.  The RO should schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.

All indicated diagnostic testing, including Maryland CNC testing, should be completed.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report or in an addendum.

In addition, the examiner should also note the Veteran's reports that he occasionally loses all hearing in his right ear.

3.  Following the completion of the development listed in item numbered 1, the RO should afford the Veteran a VA examination to determine whether his current bilateral knee disability and bilateral shoulder disability had its onset in service or is otherwise the result of a disease or injury in service, including his service-connected lumbar spine disability.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability and/or bilateral shoulder disability had its onset in service or is otherwise related to a disease or injury in active duty.  If arthritis is diagnosed, the examiner should opine whether it manifested to a compensable degree within one year of discharge from active duty service.

The examiner should opine whether the Veteran's bilateral knee disability was caused by or aggravated by his service-connected lumbar spine disability, including any altered gait.

The examiner should provide a rationale for these opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

4.  Following the completion of the development listed in items numbered one through three, the RO should afford the Veteran a VA orthopedic examination to determine the current severity of his service connected lumbar spine disability.  Any necessary studies and consultations, including a neurological consultation, must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months and should provide a description of all neurological manifestations, to include, but not limited to, radiating pain into an extremity and bowel or bladder impairment.  The examiner should also indicate whether the Veteran suffered from lumbar ankylosis.

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities would together prevent his from obtaining or maintaining gainful employment (i.e. employment paying above the poverty rate for a single person) for which his education and occupational experience would otherwise qualify him.

5.  The RO should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

6.   If any claim on appeal remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


